Parker, J.
It is found, as a fact in this case, that Bliss, who indorsed the note in question, in the name of the defendants as their agent, had frequently before indorsed their business paper in the same manner, and procured it to be discounted by the plaintiff, which indorsements had been recognized by the defendants.
It is also found that this note was discounted for the defendants upon their application through their secretary, and the avails paid over to him, which the defendants had and used in their business, as commission dealers, in buying grain for the maker, and that the plaintiff had no notice that the note was accommodation paper.
Now, whether Bliss, the agent,. had authority from the defendants to indorse accommodation paper in their name, or whether , this note was in fact indorsed for the accommodation of the maker or not, is quite immaterial, for the plaintiff had the right to presume, from the facts found as above stated, that it was business paper such as it had been in the habit of discounting for the defendants; and the defendants are precluded from denying that it was such business paper. (Bank of Genesee v. Patchin Bank, 3 Kern. *344314; S. C., 19 N. Y. 312; Farmers’ Bank v. Butchers’ and Drovers’ Bank, 16 id. 125.)
The notice of protest was sent to Bliss the agent, and received by him. This I think was'sufficient. In the first place, Bliss was the agent to indorse this paper for the defendants. In Firth v. Thrush (8 Barn. & Cress. 381) Lord Tentebdon expressed the opinion that authority to indorse negotiable paper, carried with it authority' to receive notice of its dishonour. But it is not now necessary to examine that question, for here the agent was authorized not only to indorse this paper, but, as from the findings we must con.clude, was the general agent of the defendants to indorse and attend to such paper for them. There is a distinct finding of fact that he was their agent; for what, is not stated, but manifestly not merely to indorse this paper. There is evidence from which we may infer that a general agency was meant. How, if he was the general agent of this joint stock company, in reference to the indorsing and taking care of their business paper, no doubt notice to him of the dishonor of this note was notice to the defendants. (See 1 Parsons on Notes and Bills, 499, and cases there cited; also id: 502-3.)
But, for another reason, that must be deemed the law. of this case. There is, in the findings of the judge before whom the cause was tried, the following conclusion of law: “ The objection that the notice of non-payment was not properly served on the defendants, because sent to the agent Bliss, is not good. It was the proper way to serve the notice, especially if Bliss was agent of the company and authorized to indorse.” To this there is no exception, and consequently, it is not open to review. (Code, § 268; Magie v. Baker, 14 N. Y. 435; Weed v. The N. Y. and Harlem R. R. Co., 29 id. 616.)
The judgment should therefore be affirmed.
All the judges concurring,
Judgment affirmed.